Citation Nr: 0418035	
Decision Date: 07/06/04    Archive Date: 07/21/04	

DOCKET NO.  97-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hyperplasia. 

2.  Entitlement to an increased rating for pruritic rash of 
the scrotum and seborrheic dermatitis of the scalp, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1953 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, continuing a 10 percent evaluation.

A May 2003 RO decision granted a 30 percent evaluation for 
the veteran's pruritic rash of the scrotum and seborrheic 
dermatitis of the scalp.

The Board remanded the appeal in November 2003.

The issue of service connection for benign prostatic 
hyperplasia is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected pruritic rash of the 
scrotum is currently manifested by 90-percent red irritative 
rash with open lesions for which he is prescribed topical 
lotion or cream.

2.  The veteran's service-connected seborrheic dermatitis of 
the scalp currently occupies approximately 40 percent of the 
veteran's scalp with some flaking.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for pruritic rash on the scrotum have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7806, 7817 (prior to and from August 30, 2002) (2003).

2.  The criteria for a separate 30 percent evaluation for 
seborrheic dermatitis of the scalp have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7806, 7817 (prior to and from August 30, 2002) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court's decision in Pelegrini II v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice is required by 
38 U.S.C.A. § 5103(a), and must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  

In the present case, a substantially complete application was 
received in July 1995.  Thereafter, in a rating decision, 
dated in November 1995, the claim was denied.  Only after 
that rating decision was promulgated did the AOJ, in March 
and May 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the laws as found by the Court in Pelegrini 
II.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decisions by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially when the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided the appellant in March and May 
2003 were not given prior to the first AOJ adjudication of 
the claim in November 1995, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been afforded VA 
examinations and treatment records have been obtained.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of a VCAA notice have been fully satisfied and, 
as discussed above, the timing of that notice has not been 
prejudicial error to the appellant in this case.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The report of a September 1995 VA dermatology examination 
reflects that the veteran reported that his scalp was 
occasionally scaly with erythema.  He indicated that his 
scrotum was pruritic to the point that he would have bleeding 
excoriations during the night.  He had received most relief 
with topical steroids in the past.  On examination, there was 
faint erythema of the scalp extending into the beard and 
forehead.  There was minimal erythema around the ears.  There 
was a fine greasy scale.  Examination of the scrotum revealed 
erythematous lichenified epidermal change.  There were not 
excoriations and no primary lesions.  The impression was that 
the veteran had seborrheic dermatitis involving the scalp, 
beard and ears.  He also had lichen simplex chronicus 
involving his scrotum without infection or infiltrative 
process.

A report of an April 2003 VA dermatology examination reflects 
that the veteran reported itching of the groin and scalp, and 
sores on his testicles.  He testified that creams and 
ointments kept him from having severe breakouts of his groin, 
but they never really resolved his groin rash.  On 
examination, he had seborrheic dermatitis of the scalp 
covering approximately 40 percent of the scalp.  There was no 
major flaking, but the veteran had washed his hair and scalp 
and applied his lotion.  His scrotum was 90 percent affected 
by a red irritative rash.  There were three open lesions, 
with one scabbed over.  The diagnoses included seborrheic 
dermatitis and severe lichen simplex of the scrotum.

A February 2004 letter from a private physician reflects that 
he had treated the veteran for approximately two years for 
severe prurigo nodularis of the scrotum.  This had been 
treated by liquid nitrogen cryosurgery.  The condition was 
severely pruritic and the veteran had significant bleeding 
problems from the area as well.  The physician stated that 
this was the worst case of this type of skin disorder he had 
seen in his 10 years of practice.  He reported that the 
problem did cause significant pain and pruritis.

The veteran's skin disorder has been evaluated under the 
provisions of Diagnostic Code 7817 of the Rating Schedule.  
Diagnostic Code 7817, prior to August 30, 2002, was evaluated 
as eczema under Diagnostic Code 7806 of the Rating Schedule.  
Diagnostic Code 7806 provided, prior to August 30, 2002, that 
a noncompensable evaluation would be assigned where there was 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
would be assigned for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation would be assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 
50 percent evaluation would be assigned for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

From August 30, 2002, Diagnostic Code 7817 provides that a 
10 percent evaluation will be assigned where there is any 
extent of involvement of the skin and systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, psoralen with long wave ultraviolet A light or 
ultraviolet B light treatments, or electron beam therapy 
required for a total duration of less than six months during 
the past 12-month period.  A 30 percent evaluation would be 
assigned for any extent of involvement of the skin and 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, psoralen with 
long wave ultraviolet A light or ultraviolet B light 
treatments, or electron beam therapy required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period.  A 60 percent evaluation will be 
assigned where there is generalized involvement of the skin 
without systemic manifestations and constant or near constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, psoralen with 
long wave ultraviolet A light or ultraviolet B light 
treatments, or electron beam therapy required during the past 
12-month period

Diagnostic Code 7806, from August 30, 2002, provides that a 
10 percent evaluation is assigned where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the 12-month 
period.  A 30 percent evaluation is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation 
where more than 40 of the entire body or more than 40 percent 
of exposed areas are affected, or, constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the 12-month period.

A May 2003 RO decision granted a 30 percent evaluation for 
the veteran's service-connected pruritic rash of the scrotum 
with seborrheic dermatitis of the scalp, effective August 30, 
2002.  

With consideration of the veteran's testimony during his 
personal hearing as well as the findings reported on VA 
examinations and the report of his private physician, the 
Board concludes that the cryosurgery, described by the 
private physician, for treatment of the scrotal skin 
disorder, may, by analogy, be compared with the treatments 
described under Diagnostic Code 7817, from August 30, 2002.  
Since these treatments have been required for a total 
duration of 6 weeks or more, but are not constant or near 
constant, the symptoms more nearly approximate the criteria 
for a 30 percent evaluation under Diagnostic Code 7817 for 
the veteran's pruritic rash of the scrotum.  Since all of the 
evidence indicates that the scrotal rash is not generalized 
involvement of the skin, does not require constant or near 
constant systemic therapy, in reality or by analogy, and does 
not involve ulceration or extensive exfoliation or crusting 
with systemic or nervous manifestations, nor is exceptionally 
repugnant, a preponderance of the evidence is against an 
evaluation greater than 30 percent for the pruritic rash of 
the scrotum under the criteria in effect both prior to and 
from August 30, 2002.  

With respect to the veteran's seborrheic dermatitis of the 
scalp, the Board concludes that the evidence of record 
reflects that this is a separate skin disability from the 
veteran's scrotum.  The evidence of record reflects that the 
seborrheic dermatitis of the scalp occupies 40 percent of the 
veteran's scalp, an exposed area.  Therefore, a separate 
30 percent evaluation may be assigned under Diagnostic 
Code 7806 from August 30, 2002.  However, a preponderance of 
the evidence is against an evaluation greater than the 
30 percent assigned because there is no indication that there 
is ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or that more than 
40 percent of the exposed area is affected.  Neither is there 
any evidence that the veteran requires constant or near 
constant systemic therapy to control his seborrheic 
dermatitis.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the separate 30 percent 
assigned herein for seborrheic dermatitis of the scalp.


ORDER

An evaluation greater than 30 percent for pruritic rash of 
the scrotum is denied.

A separate 30 percent evaluation for seborrheic dermatitis of 
the scalp is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




REMAND

A December 1969 service medical record reflects an impression 
of congested prostate.  A December 2003 VA hospital discharge 
summary reflects diagnoses including benign prostatic 
hypertrophy.  The record does not reflect that the veteran 
has been afforded a VA examination with opinion to determine 
the etiology of his currently manifested benign prostatic 
hypertrophy.

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
genitourinary examination to determine 
the etiology of any currently manifested 
benign prostatic hyperplasia.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested benign 
prostatic hyperplasia existed during the 
veteran's active service or is related to 
his active service, including exposure to 
Agent Orange during his service in 
Vietnam.  If it cannot be determined 
whether the veteran's currently 
manifested benign prostatic hyperplasia 
is related to the veteran's active 
service, including exposure to Agent 
Orange in Vietnam, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

2.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



